



Exhibit 10.7
PHH CORPORATION
2015 MANAGEMENT INCENTIVE PLAN
(Under the PHH Corporation 2014 Equity and Incentive Plan)


I. INTRODUCTION


1.1.Purposes. The purposes of this PHH Corporation Management Incentive Plan (as
amended from time to time, this "MIP") are to provide incentives to the officers
and other employees of PHH Corporation (the "Company") and its Affiliates (as
defined below) to attain the goals established by the Committee (as defined
below), to provide such officers and other employees with incentive compensation
that is based on Company and individual performance, and to align their
interests with the interests of the Company's shareholders.


1.2.Description. This MIP is a sub-plan under Section 3.5 of the PHH Corporation
2014 Equity and Incentive Plan (as amended from time to time, the "2014 EIP")
and is subject to the terms of the 2014 EIP. This MIP is the means by which the
Committee shall determine cash incentives and affect and implement awards for
participating employees hereunder. With respect to Covered Employees (as defined
below), this MIP is designed to ensure that the bonuses paid hereunder to
eligible participants are deductible under Section 162(m) of the Code, and the
regulations and interpretations promulgated thereunder.


II. DEFINITIONS


As used in this MIP, the following terms shall have the following meanings:


"Affiliate" has the meaning ascribed to it in the 2014 EIP.


"Award Agreement" has the meaning ascribed to it in the 2014 EIP.


"Board of Directors" has the meaning ascribed to it in the 2014 EIP.


"Cash Incentive Award" means an award hereunder with respect to a Plan Year
determined in accordance with Article V hereof and evidenced by an Award
Agreement


"Cash Incentive Payment" means a payment pursuant to a Cash Incentive Award.


"Change in Control" has the meaning ascribed to it in the 2014 EIP.


"Code" has the meaning ascribed to it in the 2014 EIP.


"Committee" has the meaning ascribed to it in the 2014 EIP, provided that the
Committee shall consist of two or more members of the Board of Directors, each
of whom shall be an "outside director" within the meaning of Section l 62(m) of
the Code.


"Covered Employee" shall have the meaning set forth in Section 162(m)(3) of the
Code.


"Participant" has the meaning ascribed to it in the 2014 EIP.


"Performance Goals" has the meaning ascribed to it in the 2014 EIP.


"Plan Year" has the meaning ascribed to it in the 2014 EIP.


"Separation from Service" has the meaning ascribed to it in the 2014 EIP.


1

--------------------------------------------------------------------------------







III. ADMINISTRATION


The administration and operation of this MIP shall be supervised by the
Committee with respect to all matters. The Committee shall interpret and
construe any and all provisions of this MIP and any determination made by the
Committee under this MIP shall be final and conclusive. Neither the Board of
Directors nor the Committee, nor any member of the Board of Directors, nor any
employee of the Company or its Affiliates shall be liable for any act, omission,
interpretation, construction or determination made in connection with this MIP
(other than acts of willful misconduct) and the members of the Board of
Directors and the Committee and the employees of the Company and its Affiliates
shall be entitled to indemnification and reimbursement by the Company to the
maximum extent permitted at law in respect of any claim, loss, damage or expense
(including counsel's fees) arising from their acts, omissions and conduct in
their official capacity with respect to this MIP. This MIP shall be interpreted
in view of the intention that any grant of compensation to Covered Employees
pursuant to this MIP is intended to qualify as performance­ based compensation
with the meaning of Code Section l62(m) and the regulations and interpretations
promulgated thereunder. If the terms of this MIP conflict with the terms of the
2014 EIP in a manner that would make compliance with the terms of both this MIP
and the 2014 EIP impossible, the terms of the 2014 EIP shall control.


IV. PARTICIPATION


Cash Incentive Awards may be granted to officers and other employees of the
Company or its Affiliates selected in the discretion of the Committee for
participation in this MIP for a Plan Year. Once a person becomes a Participant
under this MIP, the Participant shall remain a Participant until any Cash
Incentive Payments payable to such Participant pursuant to this MIP and any Cash
Incentive Awards granted hereunder have been paid out or forfeited.


V. AWARDS


5.1.Establishment of Performance Goals or Other Criteria. With respect to Cash
Incentive Awards to Covered Employees, the Committee shall establish the
Performance Goals for the payment under such Cash Incentive Awards no later than
the ninetieth (90th) day of each Plan Year. With respect to other Cash Incentive
Awards, the Committee may establish such performance criteria, if any, that it
determines in its sole discretion are necessary or appropriate in such time and
manner as the Committee may determine. Performance Goals and other performance
criteria, as applicable, will be reflected in the applicable Award Agreements
for any Cash Incentive Award hereunder.


5.2.Cash Incentive Award Limitations and Committee Discretion. The Committee
will establish the maximum Cash Incentive Payment that can be made pursuant to a
Cash Incentive Award; provided that the maximum value of the aggregate Cash
Incentive Payments that any Participant who is a Covered Employee may receive
under this MIP, together with any other "Cash Performance Awards" (as defined in
the 2014 EIP) or "Other Stock-Based Awards" (as defined in the 2014 EIP) that
are payable in cash such Participant may receive under the 2014 EIP, in respect
of any Plan Year that are intended to be deductible under Code Section 162(m) is
$5 million. Subject to Section 5.5, after establishing the maximum Cash
Incentive Payment that can be made pursuant to a Cash Incentive Award under this
Article V for a Plan Year, the Committee may reduce (or, solely in the case of a
Participant who is not a Covered Employee, increase) the Cash Incentive Payment
payable to a Participant based upon the Committee 's determination of the
individual performance of such Participant for such Plan Year and such other
factors as the Committee deems appropriate.


5.3.Determination of Achievement of Performance Goals or Other Measures. The
Committee shall certify the level of achievement of the Performance Goals or
such other performance criteria as soon as practical after the end of the Plan
Year for which the determination is being made, including by certifying that the
Performance Goals or such other performance criteria were not attained, if
applicable.


2

--------------------------------------------------------------------------------







5.4.Cash Incentive Payments. Unless contrary to applicable law and except as
provided in Section 5.5, no Participant shall vest in a Cash Incentive Payment
unless he or she is employed by the Company or an Affiliate on the date the
Committee certifies the level of achievement under the Performance Goals or
other performance criteria under Section 5.3; provided that the Committee (with
respect to those Participants for whom the Committee has responsibility to
determine compensation) or the Company (for all other Participants) may waive
this requirement in its discretion . Except as provided in Section 5.5, no Cash
Incentive Payment shall be made to a Participant prior to the certification by
the Committee of the level to which the Performance Goals or other performance
criteria have been attained. Vested Cash Incentive Payments under this Section
will be made within thirty (30) days following such certification, but in no
event later than March 15 of the Plan Year in which such certification occurs.
If the Committee exercises discretion in Section 5.2 to reduce a Participant's
Cash Incentive Payment to zero dollars, or if the Committee certifies that the
Performance Goals or other performance criteria have not been met (and, solely
in the case of an employee other than a Covered Employee, does not increase the
amount of the Cash Incentive Payment), the Cash Incentive Payment will be deemed
paid as of the date such discretion is exercised or certification is made, as
applicable.


5.5.
Change in Control Provisions.



(a)Unless otherwise determined by the Committee and evidenced in an Award
Agreement in respect of a Cash Incentive Award, in the event of a Change in
Control before the end of the performance period to which the Performance Goal
or other performance criteria relates, performance will be determined as of the
date of the Change in Control (or if the metric is not calculable as of that
date, the earliest date prior to the Change in Control for which performance is
calculable) and the Cash Incentive Award will be settled, if at all, by no later
than March 15 of the year following the year in which the Change in Control
occurs.


(c)     Unless otherwise determined by the Committee and evidenced in an Award
Agreement in respect of a Cash Incentive Award, if (i) a Change in Control
occurs after the Committee certifies the level of attainment of Performance
Goals or other performance criteria under Section 5.3 and before any Cash
Incentive Payment in respect of such Cash Incentive Award is paid, and (ii) the
Participant is employed by the Company or an Affiliate on the date of the Change
in Control, then the Committee will not have any discretion to reduce such Cash
Incentive Payment pursuant to Section 5.2 on or after the effective date of the
Change in Control.


VI. GENERAL PROVISIONS


6.1.Amendment and Termination. The Committee may at any time amend, suspend,
discontinue or terminate this MIP; provided, however, that no such amendment,
suspension, discontinuance or termination shall materially and adversely affect
the rights of any Participant with respect to a Cash Incentive Award with
respect to any Plan Year which has then ended. All determinations concerning the
interpretation and application of this Section 6.1 shall be made by the
Committee.


6.2.Payment on Death. In the event a Participant dies after a Cash Incentive
Payment has vested under this MIP, such Cash Incentive Payment shall be made to
the Participant's estate.


6.3.Rights Unsecured. The right of any Participant to receive vested Cash
Incentive Payments under this MIP shall constitute an unsecured claim against
the general assets of the Company.


6.4.Withholding Taxes. The Company shall have the right to deduct from each Cash
Incentive Payment any federal, state and local taxes required by such laws to be
withheld with respect to any payment under this MIP.






3

--------------------------------------------------------------------------------





6.5.
Miscellaneous.



(a)No Right of Continued Employment. Nothing in this MIP shall be construed as
conferring upon any Participant any right to continue in the employment of the
Company or any of its Affiliates.


(b)No Limitation on Corporate Actions. Nothing contained in this MIP shall be
construed to prevent the Company or any Affiliate from taking any corporate
action which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on this MIP or any awards made
under this MIP. No employee, Participant or other person shall have any claim
against the Company or any of its Affiliates as a result of any such action.


(c)Nonalienation of Benefits. Except as expressly provided herein, neither a
Participant nor his or her heirs, executors, or administrators shall have the
power or right to transfer, hypothecate, alienate, assign, or otherwise encumber
the Participant's interest under this MIP. The Company's obligations under this
MIP are not assignable or transferable except to a corporation which acquires
all or substantially all of the assets of the Company or any corporation into
which the Company may be merged or consolidated.


(d)Severabilitv. If any provision of this MIP is determined by a court of
competent jurisdiction to be unenforceable, the remainder of this MIP shall
continue in full force and effect without regard to such unenforceable provision
and shall be applied as though the unenforceable provision were not contained in
this MIP.


(e)Governing Law. This MIP shall be construed in accordance with and governed by
the laws of the State of Maryland, without reference to the principles of
conflict of laws.


(f)Headings. Headings are inserted in this MIP for convenience of reference only
and are to be ignored in a construction of the provisions of this MIP.




4